RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit Rule 206
                                      File Name: 07a0332p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


                                                        X
                                  Plaintiff-Appellant, -
 DOUGLAS J. RAYMOND,
                                                         -
                                                         -
                                                         -
                                                             No. 06-4081
            v.
                                                         ,
                                                          >
 THOMAS J. MOYER, Chief Justice; ALICE ROBIE             -
 RESNICK, Justice; PAUL E. PFEIFER, Justice; EVELYN -
                                                         -
                                                         -
 LUNDBERG STRATTON, Justice; MAUREEN

                                                         -
 O’CONNOR, Justice; TERRENCE O’DONNELL,
                                                         -
 Justice; JUDITH ANN LANZINGER, Justice; ROBERT
                                                         -
 R. CUPP, Justice,
                               Defendants-Appellees. -
                                                        N
                         Appeal from the United States District Court
                        for the Southern District of Ohio at Columbus.
                      No. 05-01157—George C. Smith, District Judge.
                                     Argued: July 26, 2007
                             Decided and Filed: August 21, 2007
                     Before: KEITH, MOORE, and COLE, Circuit Judges.
                                     _________________
                                          COUNSEL
ARGUED: Stephen W. Gard, Cleveland, Ohio, for Appellant. Damian W. Sikora, OHIO
ATTORNEY GENERAL’S OFFICE, Columbus, Ohio, for Appellees. ON BRIEF: Stephen W.
Gard, Cleveland, Ohio, for Appellant. Britt K. Strottman, OHIO ATTORNEY GENERAL’S
OFFICE, Columbus, Ohio, for Appellees.
                                     _________________
                                         OPINION
                                     _________________
       KAREN NELSON MOORE, Circuit Judge. Plaintiff-Appellant Douglas J. Raymond
(“Raymond”) appeals from the district court’s judgment dismissing his claims filed pursuant to 42
U.S.C. § 1983. Raymond filed suit against the seven then-members of the Ohio Supreme




                                                1
No. 06-4081                    Raymond v. Moyer et al.                                                       Page 2


Court—Chief Justice Thomas J. Moyer, Justice Alice Robie Resnick,1 Justice Paul E. Pfeifer, Justice
Evelyn Lundberg Stratton, Justice Maureen O’Connor, Justice Terrence O’Donnell, and Justice
Judith Ann Lanzinger (collectively, “the defendants”)—alleging that their decision denying him
admission to practice law in Ohio without examination violated the Privileges and Immunities
Clause, the First Amendment, and the Due Process and Equal Protection Clauses of the Fourteenth
Amendment of the U.S. Constitution. The district court concluded that the defendants were entitled
to judicial immunity on all of Raymond’s claims and dismissed his suit. Because the lower federal
courts lack jurisdiction over Raymond’s claims under the Rooker-Feldman doctrine, however, we
DISMISS the case for lack of jurisdiction.
                                              I. BACKGROUND
        According to his complaint, Douglas J. Raymond is a medical malpractice attorney admitted
to practice law in Colorado, Michigan, and Missouri. As part of his practice, Raymond has appeared
pro hac vice in Ohio state courts forty-three times. Raymond alleges that he “frequently has
represented individuals who have been victimized by the wrongful and illegal actions of individuals,
corporations and organizations which wield great economic and political power in the State of Ohio
and elsewhere,” Joint Appendix (“J.A.”) at 11 (Compl. at ¶ 33), and “frequently has spoken out on
matters of great public concern in the State of Ohio and elsewhere regarding the wrongful and illegal
actions of economically and politically powerful interests in the State of Ohio and elsewhere,” J.A.
at 11 (Compl. at ¶ 34).
        On October 1, 2004, Raymond applied for admission to practice law in Ohio without
examination. Raymond alleges that he was qualified for admission and submitted all the necessary
paperwork, but that on May 25, 2005, he was informed that the Ohio Supreme Court had denied his
application for admission without examination. Raymond allegedly received no reason for the
denial of his application. On September 13, 2005, Raymond filed “a motion for clarification and/or
reconsideration of his application to be admitted to [the] bar of the State of Ohio without
examination,” J.A. at 14 (Compl. at ¶ 48), but on November 8, 2005, he again was informed that his
application was denied, and he again was given no reason.
        On December 27, 2005, Raymond filed a complaint in the federal district court pursuant to
42 U.S.C. § 1983, naming the seven members of the Ohio Supreme Court as defendants in both their
individual and official capacities. Raymond alleged that the denial of his application for admission
without examination violated the Privileges and Immunities Clause, the First Amendment, and the
Due Process and Equal Protection Clauses of the Fourteenth Amendment of the U.S. Constitution.
He requested a declaration that the denial of his application was unconstitutional and an injunction
requiring the defendants to grant his application. The defendants filed a motion to dismiss, and on
June 22, 2006, the district court granted the defendants’ motion, concluding that they were entitled
to judicial immunity. Raymond timely appealed. After the parties submitted their briefs on appeal,
we requested and received supplemental briefing from both parties addressing whether we lack
jurisdiction over this case because of the Rooker-Feldman doctrine.
                                                 II. ANALYSIS
       Although neither party raised the issue of jurisdiction on appeal, “we are under an
independent obligation to police our own jurisdiction.” SEC v. Basic Energy & Affiliated Res., Inc.,
273 F.3d 657, 665 (6th Cir. 2001). Because “[t]he Supreme Court is vested with exclusive

         1
            Johnson’s complaint listed the seven then-members of the Ohio Supreme Court as defendants in both their
individual and official capacities. Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Robert R. Cupp, the
successor to Alice Robie Resnick as a Justice of the Ohio Supreme Court, has been automatically substituted as a party
in his official capacity. Justice Resnick remains a party in her individual capacity.
No. 06-4081                     Raymond v. Moyer et al.                                                        Page 3


jurisdiction over appeals from final state-court judgments,” Abbott v. Michigan, 474 F.3d 324, 328
(6th Cir. 2007), the lower federal courts do not have jurisdiction “over cases brought by ‘state-court
losers’ challenging ‘state-court judgments rendered before the district court proceedings
commenced’” under what has come to be known as “the Rooker-Feldman doctrine,” Lance v.
Dennis, 546 U.S. 459, 126 S. Ct. 1198, 1199 (2006) (quoting Exxon Mobil Corp. v. Saudi Basic
Indus. Corp., 544 U.S. 280, 284 (2005)). We have emphasized the narrow scope of the Rooker-
Feldman doctrine:
         The doctrine applies only when a plaintiff complains of injury from the state court
         judgment itself. If the source of the injury is the state court decision, then the
         Rooker-Feldman doctrine would prevent the district court from asserting jurisdiction.
         If there is some other source of injury, such as a third party’s actions, then the
         plaintiff asserts an independent claim.
Abbott, 474 F.3d at 328 (internal quotation marks and citation omitted). Notably, the Rooker-
Feldman doctrine “does not prohibit federal district courts from exercising jurisdiction where the
plaintiff’s claim is merely a general challenge to the constitutionality of the state law applied in the
state action, rather than a challenge to the law’s application in a particular state case.” Hood v.
Keller, 341 F.3d 593, 597 (6th Cir. 2003) (internal quotation marks omitted).
A. As-Applied Challenge
        Raymond’s complaint alleges only injuries arising from the decision denying him admission
to practice law in Ohio. Raymond argues that the decision denying him admission to practice law
violated his rights under the Privileges and Immunities Clause, the First Amendment, and the Due
Process and Equal Protection Clauses of the Fourteenth Amendment, and he is explicitly seeking
a declaration that the decision was in error and an injunction barring the defendants from
“continuing to refuse to grant [his] application” for admission to practice law, J.A. at 19 (Compl.
at Prayer for Relief ¶ B)—that is, an injunction requiring that the decision be reversed. If the
decision denying Raymond admission to practice law was a state-court judgment for purposes of the
Rooker-Feldman doctrine, then this case falls squarely within the class of cases over which the lower
federal courts do not have jurisdiction: “cases brought by state-court losers complaining of injuries
caused by state-court judgments rendered before the district court proceedings commenced and
inviting district court review and rejection of those judgments.” Exxon Mobil Corp., 544 U.S. at
284. The dispositive question regarding the jurisdictional issue, then, is whether the decision
denying Raymond admission to practice law in Ohio was a state-court judgment for purposes of the
Rooker-Feldman doctrine.
        The Supreme Court analyzed a similar question in one of the cases that gave the Rooker-
Feldman doctrine its name, District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).
At issue in Feldman were the requests of two applicants, Marc Feldman and Edward J. Hickey, Jr.,
to be allowed to sit for the District of Columbia bar examination despite the fact that they had not
graduated from a law school approved by the American          Bar Association, as required by Rule 46
I(b)(3) of the District of Columbia Court of Appeals.2 Feldman, 460 U.S. at 465-66, 470-72. The
District of Columbia Court of Appeals issued per curiam orders denying Feldman’s and Hickey’s
petitions to waive the requirements of Rule 46 I(b)(3), and, in separate actions, Feldman and Hickey
filed suit in the federal district court challenging the denial of their waiver petitions. Id. at 468-69,
472-73. The Supreme Court explained one of the key issues before the Court:



         2
          Feldman also requested, alternatively, that he be admitted to practice law in the District of Columbia without
examination, as he was already admitted to practice law in Maryland. Feldman, 460 U.S. at 466.
No. 06-4081                     Raymond v. Moyer et al.                                                          Page 4


                 The District of Columbia Circuit properly acknowledged that the United
         States District Court is without authority to review final determinations of the
         District of Columbia Court of Appeals in judicial proceedings. Review of such
         determinations can be obtained only in this Court. A crucial question in this case,
         therefore, is whether the proceedings before the District of Columbia Court of
         Appeals were judicial in nature.
Id. at 476 (internal citations omitted). Examining the nature and effect of the decisions denying
Feldman and Hickey permission to sit for the District of Columbia  bar examination, the Supreme
Court concluded that those decisions were judicial in nature:3
         The proceedings were not legislative, ministerial, or administrative. The District of
         Columbia Court of Appeals did not “loo[k] to the future and change[e] existing
         conditions by making a new rule to be applied thereafter to all or some part of those
         subject to its power.” Nor did it engage in rulemaking or specify “the requirements
         of eligibility or the course of study for applicants for admission to the bar . . . .” Nor
         did the District of Columbia Court of Appeals simply engage in ministerial action.
         Instead, the proceedings before the District of Columbia Court of Appeals involved
         a “judicial inquiry” in which the court was called upon to investigate, declare, and
         enforce “liabilities as they [stood] on present or past facts and under laws supposed
         already to exist.”
Id. at 479 (alterations in original) (quoting Prentis v. Atl. Coast Line Co., 211 U.S. 210, 226 (1908),
In re Summers, 325 U.S. 561, 566 (1945), and Prentis, 211 U.S. at 226).
        The decision denying Raymond admission to practice law in Ohio was similarly judicial in
nature. Under the Ohio Constitution, the Ohio Supreme Court has “original jurisdiction” over
“[a]dmission to the practice of law, the discipline of persons so admitted, and all other matters
relating to the practice of law.” OHIO CONST. art. IV, § 2(B)(1)(g). The Ohio Supreme Court’s
Rules for the Government of the Bar permit applications for admission to practice law without
examination and call for the Ohio Supreme Court to make the final decision on the application:
         The Court shall review the application and in its sole discretion shall approve or
         disapprove the application. In reaching its decision, the Court shall consider both of
         the following:
                 (a) Whether applicant has met the requirements of division (A) of this
                     section;
                 (b) Whether the applicant’s past practice of law is of such character,
                     description and recency as shall satisfy the Court that the applicant
                     currently possesses the legal skills deemed adequate for admission to the
                     practice of law in Ohio without examination.




         3
           As we discuss in more detail below, see infra Section II.B, the Supreme Court determined that Feldman and
Hickey also stated a general challenge to the constitutionality of Rule 46 I(b)(3), over which the district court did have
jurisdiction. Feldman, 460 U.S. at 482-88.
No. 06-4081                   Raymond v. Moyer et al.                                                   Page 5


OHIO SUP. CT. R. GOV. BAR 1, § 9(F)(1).4 Raymond alleges that the defendants denied his
application for admission without examination, both initially and again after Raymond moved for
reconsideration. Under Ohio law, this decision was not legislative, administrative, or ministerial,
but instead “involved a ‘judicial inquiry’ in which the court was called upon to investigate, declare,
and enforce ‘liabilities as they [stood] on present or past facts and under laws supposed already to
exist’” by measuring Raymond’s application against the standard set forth in Rule 1 of the Rules for
the Government of the Bar. Feldman, 460 U.S. at 479 (quoting Prentis, 211 U.S. at 226); see also
Blanton v. United States, 94 F.3d 227, 234 (6th Cir. 1996) (concluding that the Tennessee Supreme
Court’s decision not to take action regarding an attorney’s license to practice law was a judicial
decision for purposes of the Rooker-Feldman doctrine). Because the Ohio Supreme Court’s decision
was judicial in nature, the lower federal courts do not have jurisdiction over this case. See Hale v.
Comm. on Character & Fitness, 335 F.3d 678, 682-84 (7th Cir. 2003); Edwards v. Ill. Bd. of
Admissions to the Bar, 261 F.3d 723, 728-31 (7th Cir. 2001); Craig v. State Bar, 141 F.3d 1353,
1354-55 (9th Cir. 1998); Dale v. Moore, 121 F.3d 624, 626-27 (11th Cir. 1997); Campbell v.
Greisberger, 80 F.3d 703, 706-07 (2d Cir. 1996).
        Raymond argues that the Rooker-Feldman doctrine should not apply because the Ohio
Supreme Court did not provide him with a hearing, an opportunity to respond to any alleged
deficiencies in his application, or even a reason for denying his application. We are sympathetic to
Raymond’s argument, as it seems fundamentally unfair that he could be denied admission to practice
law by the Ohio Supreme Court and have as his only recourse the opportunity to file a petition for
a writ of certiorari from the U.S. Supreme Court, without a reasoned decision or any apparent state-
court record on which to base his petition. The possibility for abuse is high when a court can hide
its reasoning and knows that its decision is virtually unreviewable, and this possibility raises
particular concerns when, as in this case, the decision at issue can carry with it severe collateral
consequences.
        Nevertheless, the Supreme Court has made clear that the Rooker-Feldman doctrine applies
even when the state court provides as little process as it did here. The Feldman Court itself
instructed that “‘the form of the proceeding is not significant. It is the nature and effect which is
controlling,’” even though “the proceedings in both Feldman’s and Hickey’s case did not assume
the form commonly associated with judicial proceedings.” Feldman, 460 U.S. at 482 (quoting
Summers, 325 U.S. at 567). Moreover, in In re Summers, quoted extensively in Feldman, the Court
addressed circumstances strikingly similar to the case at hand. In Summers, a bar applicant was
denied the required certificate from the Illinois Committee on Character and Fitness because he was


        4
           “[T]he requirements of division (A) of this section,” OHIO SUP. CT. R. GOV. BAR 1, § 9(F)(1), are the
following:
        (1) The applicant has taken and passed a bar examination and has been admitted as an attorney at
              law in the highest court of another state or in the District of Columbia, which jurisdiction shall
              be considered the jurisdiction from which the applicant seeks admission;
        (2) The applicant has engaged in the practice of law, provided, however, that the practice of law:
              (a) Was engaged in subsequent to the applicant’s admission as an attorney at law in another
                    jurisdiction;
              (b) Occurred for at least five full years out of the last ten years prior to the applicant’s
                    submission of an application pursuant to division (C) of this section; and
              (c) Except as provided in division (B)(5) of this section, was engaged in on a fulltime basis
                    outside Ohio;
        (3) The applicant has not taken and failed an Ohio bar examination;
        (4) The applicant has not engaged in the unauthorized practice of law;
        (5) The applicant is a citizen or a resident alien of the United States;
        (6) The applicant intends to engage in the practice of law in Ohio actively on a continuing basis;
        (7) The applicant satisfies the general admission requirements of Section 1(A) to (C) of this rule;
        (8) If applicable, the applicant has registered pursuant to Gov. Bar R. VI, Section 4.
OHIO SUP. CT. R. GOV. BAR 1, § 9(A).
No. 06-4081                Raymond v. Moyer et al.                                             Page 6


a conscientious objector. Summers, 325 U.S. at 563-64. The applicant filed a petition in the Illinois
Supreme Court, arguing that the decision of the Committee on Character and Fitness violated the
Due Process Clause of the Fourteenth Amendment, but the Illinois Supreme Court refused to admit
him to the bar. Id. The U.S. Supreme Court concluded that the decision of the Illinois Supreme
Court was judicial in nature despite the fact that “the proceedings were not treated as judicial by the
Supreme Court of Illinois,” id. at 563, despite the fact that “no entry was placed by the Clerk in the
file, on a docket, or on a judgment roll,” id. at 567, and despite the fact that the Illinois Supreme
Court issued its decision via letters sent to Summers that did not set forth any reasons for rejecting
his challenge to the decision of the Committee on Character and Fitness, id. at 567 n.8. In light of
these precedents, we must conclude that we lack jurisdiction over Raymond’s case. See Postma v.
First Fed. Sav. & Loan of Sioux City, 74 F.3d 160, 162 n.3 (8th Cir. 1996) (collecting cases and
concluding “there is no procedural due process exception to the Rooker-Feldman doctrine”).
B. General Challenge
        In his supplemental brief on appeal, Raymond suggests that he is also challenging “rules
prohibiting the admission of non-residents of the State of Ohio and persons who exercise their first
amendment rights,” Appellant’s Supp. Br. at 6, apparently seeking to avail himself of the principle
that the Rooker-Feldman doctrine “does not prohibit federal district courts from exercising
jurisdiction where the plaintiff’s claim is merely a general challenge to the constitutionality of the
state law applied in the state action, rather than a challenge to the law’s application in a particular
state case,” Hood, 341 F.3d at 597 (internal quotation marks omitted). In Feldman, the Supreme
Court noted that Feldman and Hickey not only challenged the particular decisions of the District of
Columbia Court of Appeals denying Feldman and Hickey permission to sit for the District of
Columbia bar examination, but also brought a general challenge to the constitutionality of Rule 46
I(b)(3). Feldman, 460 U.S. at 486-87. Because general challenges to state bar rules “do not require
review of a final state court judgment in a particular case,” the Supreme Court reasoned, the district
court had jurisdiction over the general challenge raised by Feldman and Hickey. Id. at 486.
        Raymond’s complaint, however, makes clear that he is challenging only the particular
decision denying him admission to practice law in Ohio. Raymond’s complaint does not even allege
the existence of rules prohibiting the admission of non-residents and persons who exercise First
Amendment rights, much less express general challenges to such rules. Cf., e.g., Salibra v. Supreme
Court, 730 F.2d 1059, 1061 (6th Cir. 1984) (reviewing a general challenge that the Supreme Court
Rules for the Government of the Bar of Ohio were unconstitutional). Accordingly, we conclude that
we lack jurisdiction over all of the claims that Raymond raised in his complaint.
        That said, we hasten to add that our decision today does not bar Raymond or any other
proper plaintiff from bringing in the future a general challenge to the rules and practices of the Ohio
Supreme Court regarding its consideration of applications for admission to practice law without
examination. In particular, the defendants’ attorney stated at oral argument that it is the practice of
the Ohio Supreme Court never to grant a hearing or state reasons for its decision when it denies an
application for admission to practice law without examination, practices that raise significant due
process concerns. See Willner v. Comm. on Character & Fitness, 373 U.S. 96 (1963). If Raymond
plans to apply again for admission to practice law in Ohio without examination, and is denied, he
can likely establish standing to bring a general challenge to the rules and practices of the Ohio
Supreme Court, and nothing in our decision today should be read to imply that the Rooker-Feldman
doctrine, res judicata principles, judicial immunity, or any other defense would prevent Raymond
from bringing such a challenge.
No. 06-4081              Raymond v. Moyer et al.                                       Page 7


                                    III. CONCLUSION
     Because the lower federal courts lack jurisdiction under the Rooker-Feldman doctrine over
Raymond’s claims, we DISMISS the case for lack of jurisdiction.